DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Applicant’s amendment filed 1/28/21 is acknowledged.  Claims 1-3,10-17 and 21-22 are pending. 
Response to Amendment
The amendment filed 1/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has added elements (12,7) to a specific bottom of the heat exchanger (10) in the replacing sheet  figure 1, which is not supported by the original disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-17 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 21, the limitation of “ wherein the respective one of the plurality of outlets of one of the plurality of elements is connected to the respective one of the plurality inlets of another of the plurality of elements to define a series connection” in combination with “ at least one of the plurality of cavities extends to define a path comprising parallel lines having respective ends joined by curved lines, wherein the parallel lines and curved lines lied in a same plane” is not supported by the original disclosure. Applicant discloses (figures 1, 6 and paragraph 24) that the first container 3 has a cylindrical structure and the at least one element (7) has cylindrical structure and is mounted on the outside of the container. Since the container and the element has cylindrical structure, it is not supported to have the parallel lines and the joined curved lines are in the same plane due the fact that the side wall of the container need to be planar for the parallel lines and curved lines are in the same plane.  Same as applicant’s argument (page 5 of applicant’s remark), that they first container has a cylindrical structure, the straight lines and curved lines do not lie in the same plane. 


Regarding claim 2, the claimed subject matter of “the first container has a cylindrical structure” in combination with limitation that “the parallel lines and curved lines lie in a same plane” (cited in claim 1) is not supported by the original disclosure.  Same as applicant’s argument (page 5 of applicant’s remark), that the first container has a cylindrical structure, the straight lines and curved lines do not lie in the same plane. 
Claims 3, 10-17 and 22 are further rejected as they depend on claims 1 and 21.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6,7" and "12,7" have both been used to designate the same elements shown in figures 1 and figure 2.  Furthermore, reference numbers “10” and “3” have been used to designate the same element (container) in figures 1  and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “the first container has a cylindrical structure” in combination with limitation that “the parallel lines and curved lines lie in a same plane” (cited in claims 1 and 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
  Applicant discloses (paragraph 24, figure 1 and figure 6) that the first container 3 has a cylindrical structure but not the parallel lines and curved lined lie in a same plane. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following : Applicant has removed figure 11 and removed the portion of the specification that described figure 11 in paragraph 17.  However, there is still left another portion of the amended description of figure 11 in paragraph 35 (filed 6/3/20). 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the limitation of “at least one of the plurality of cavities extends to define a path comprising parallel lines having respective ends joined by curved lines, wherein the parallel lines and curved lines lied in a same plane” is not described in the specification.  
NOTE: The claimed subject matter of claims 1 and 21 are not found in the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THO V DUONG/Examiner, Art Unit 3763